DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the instant case:
In claims 6 and 11: it is unclear if the four bars and four legs are in addition to the at least two bars and at least one leg or further defining those limitations. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osterhaus (US 2015/0342822).


    PNG
    media_image1.png
    821
    571
    media_image1.png
    Greyscale



1. An apparatus for assisting in performing the plank exercise comprising: one or more support legs (126); at least two substantially horizontal bars (128); a first cushion disposed on a first one of the at least two substantially horizontal bars; a second cushion disposed on a second one of the at least two substantially horizontal bars (cushions A, E, and B, wherein a cushion is broadly defined as “something providing support or protection against impact” as per Oxford Languages and cushions A and B are all members providing support and protection against impact for the members beneath them); wherein the at least two substantially horizontal bars are supported by the one or more support legs such that there is a void between the bar having the first cushion and the bar having the second cushion (as seen in FIG 2 above).

2. An apparatus for assisting in performing the plank exercise as in claim 1, wherein the first cushion extends over the majority of an upper surface of the first substantially horizontal bar; and wherein the second cushion extends over the majority of an upper surface of the second substantially horizontal bar (as seen above with members A, when the bars are sufficiently telescopically retracted).

3. An apparatus for assisting in performing the plank exercise as in claim 2 comprising: the first cushion having a first vertical height and the second cushion having a second vertical height, and wherein the first vertical height is greater than the second vertical height (wherein one cushion is defined as a cushion A and one cushion is defined as a cushion E).



5. An apparatus for assisting in performing the plank exercise as in claim 3, wherein the first cushion and the second cushion are substantially parallel in the horizontal plane (wherein when the legs are telescopically adjusted sufficiently by lowering one end and raising the other end, one E and an opposite A would be parallel in the horizontal plane) .

6. An apparatus for assisting in performing the plank exercise as in claim 2, comprising: a substantially square annular ring formed of four connected substantially horizontal bars supported by four legs; Wherein the first cushion and the second cushion are disposed on opposite sides of the annular ring (as seen in FIG 2; ring of members with cushions A).

7. An apparatus for assisting in performing the plank exercise as in claim 1, wherein the first cushion extends over the majority of an upper surface of the first substantially horizontal bar; and wherein the second cushion is smaller than the first cushion (when one cushion is considered to be an A and the other cushion is considered to be a B).

8. An apparatus for assisting in performing the plank exercise as in claim 7 comprising: the first cushion having a first vertical height and the second cushion having a second vertical height, and wherein the first vertical height is greater than the second vertical height (as seen in FIG 2).



10. An apparatus for assisting in performing the plank exercise as in claim 8, wherein the first cushion and the second cushion are substantially parallel in the horizontal plane (as discussed above).

11. An apparatus for assisting in performing the plank exercise as in claim 7, comprising: a substantially square annular ring formed of four connected substantially horizontal bars supported by four legs; wherein the first cushion and the second cushion are disposed on opposite sides of the annular ring (as discussed above; ring of As).

12. An apparatus for assisting in performing the plank exercise as in claim 7 wherein the second cushion is disposed centrally on the second bar (all cushions are centrally disposed as seen in FIG 2).

13. An apparatus for assisting in performing the plank exercise comprising: a rectangular annular ring comprising four multi-point connectors (connections D at each corner) and four substantially horizontal bars that define a central void; four support legs; a first cushion disposed on a first one of the substantially horizontal bars; a second cushion disposed on a second one of the substantially horizontal bars; each of the four multi-point connectors being engaged with one of the four support legs; at least two substantially horizontal bars are supported by the one or more support legs (all as discussed above and seen in FIG 2).

14. An apparatus for assisting in performing the plank exercise as in claim 13 wherein, at least two of the multipoint connectors and at least one of the substantially horizontal bars are telescopic (all members are telescopic as seen in FIG 2 – see hole and pin locks on all legs and all horizontal members; see [0020]).

15. An apparatus for assisting in performing the plank exercise as in claim 14 wherein each of the multipoint connectors and each of the four substantially horizontal bars are telescopic such that a perimeter dimension of the annular ring may be expanded or contracted (as seen in FIG 2 and discussed above).

16. An apparatus as in claim 14 wherein the least two of the multipoint connectors and at least one of the substantially horizontal bars include at least one lock (pin and hole locks as seen in FIG 2).

17. An apparatus as in claim 16 wherein the lock comprises a plurality of holes and at least one resilient pin that is adapted to engage with the plurality of holes (as seen in FIG 2 and discussed above).

18. An apparatus as in claim 15, wherein at least two of the four support legs are telescopic (as seen in FIG 2 and discussed above).

19. An apparatus as in claim 18, wherein each of the two legs is formed of an upper section and a lower section (upper bar section and lower wheel section); each of the two legs includes first .
Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monti (US 2019/0168062), priority to 9/15/2015).


    PNG
    media_image2.png
    489
    794
    media_image2.png
    Greyscale

Monti teaches regarding claim 20: A method for performing a plan utilizing an apparatus for assisting in performing the plank exercise, the method comprising: positioning a body face down over an apparatus for performing the plank exercise (as seen in FIG 47) that includes two bars connected to one another and separated by a void (chest bar and foot bar separated and connected by the frame), each bar being substantially parallel to one another in the horizontal plane (in as much as applicant has shown the same, since they extend in the same direction and a substantially horizontal plane contains both bars), each bar having a cushion (C and D as seen in FIG 47), and wherein the first bar has a first vertical height, the second bar is adjacent the first bar and has a 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117.  The examiner can normally be reached on 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784